Title: To James Madison from Robert R. Livingston, 15 November 1803
From: Livingston, Robert R.
To: Madison, James



No 90
Sir
Paris 15 November 1803
I have only within these few days been honoured by your letter to me of the 29th July by way of Hamburgh together with one of the Same date to Mr Monroe, which I have Sent to him by Mr  an American Gentleman, by the way of holland; none more direct offering from here as the intercourse is very Strictly forbidden. I Shall make the communication you direct of Mr Pichon’s note & your reply relative to the flag of the Italian Republic: it appears to me however that this notice rather recommends than Supercedes the propriety of a direct recognition of the First Consul & the compliment of a commission upon the principle I have mentioned; But of this the President is the best judge. The letters you have received Since the date of yours, you will find have anticipated your direction relative to information on the Subject of West Florida Since they refer to documents, & historic facts that it will be easy to adduce: as I presume you will have no trouble on this ground, I do not think necessary to put you to the expence in procuring original papers; Should it happen otherwise, I Shall obey your orders, & if any negotiation is necessary at Madrid I Shall transmit to Mr Pinkney all the proofs I can collect—& I think they will be too numerous to admit of doubt, especially taken in connection with the letter of the Spanish Minister to Mr Pinkney of which a copy has been transmitted to you. The moment is So favorable for taking possession of that country that I hope it has not been neglected even tho a little force should be necessary to effect it your minister must find the means to justify it.
I have Seen as you mention a publication of my Memoire on the Subject of Louisiana; But as it is not an official paper as it is not Signed or delivered in my public character, I do not See it can ever be noticed on this Side of the water as Such. Besides that there is nothing in it relative to Britain that has not been told them officially by our Government & by almost every Maritime power in Europe on the Subject of their vexations at Sea. Nor can they blame any endeavour of mine to effect the objects of my country by Such arguments as I thought would have weight here. It could hardly be expected that this paper could be Secret, Since as I informed you at the time I had delivered printed copies of it not only to the First & other Consuls, and to the French Ministers, but to most of these persons who I believed would be consulted upon the occasion, a few were also Sent to America with injunctions however not to publish them. I am very Sorry a bad translation of it has found its way into the papers tho’ it may Serve in Some measure to justify the President’s appointment of me by Shewing that I had not been inattentive to the great interests of my country. The zeal of our friends often carries them too far, Some of them finding that Mr Monroe was appointed, (thro’ circumstances which you have done me the honor to explain, but which they could not know[)] with a higher grade than myself seeing him only mentioned [in] the [American] paper[s] as the acting minister an[d] finding some endeavour [used] here to impress a belief that he was the principal agent i[n] treating with France it was natural that they should feel some mortification and endeavour to do me the justice they know I was entitled to. This may apologize for. I mean not by it to justify their imprudence. There is another on the part of Mr Monroe’s friends which I Should not mention, but that it carries with it a circumstance for which I may be under the necessity of apologizing to the President, Should my private letter to Mr Monroe have reached the United States Since it argued a difference of Sentiment upon an important point which, I fear, will be laid hold of by our common ennemies. I have in my former letter[s] informed you of Master [Ta]llerands calling upon me previous to the arrival of Master Monroe for a proposition for the whole of Louisiana [&] of his afterward trifling with me and telling me that What he had Said was unauthorized. This circumstance for which I have accounted to you in one of my letters, led me to think (tho’, as it afterwards appeared without reason[)] that Some change had taken place in the determination which I knew the Consul had before taken to Sell. I had just then received a line from Mr Monroe, informing me of his arrival; I wrote to him a hasty answer under the influence of these ideas excited by these prevarications of the Minister, expressing a hope that he had brought information, that New Orleans was in our possession; that I hoped our negotiation might be Successful but that I [feared war] alone would render them so but inviting him to come on that I had paved the way for him. This letter is very imprudently Shewn & Spoken of by Mr Monroe’s particular friends as a proof that he had been the principal [agent] in the negotiation so far as it may tend to this object it is of little moment because facts & dates are too well known to be contradicted. For instance it is known to every body here, that the Consul had taken his resolution to Sell previous to Mr Monroe’s arrival. It is a fact well known that Mr Marbois was authorized informally to treat with me by the First Consul before Mr Monroe reached Paris: that he actually made me the very proposition we ultimately agreed to before Master Monroe had seen a minister except Mr Marbois for a moment at my house where he came to make the proposition, Mr Monroe not having been presented to Mr Talleyrand to whom I introduced him the afternoon of the next day. All then that remained to negotiate after his arrival was a diminution of the price, & in this our Joint mission was unfortunate, for we came up, as Soon as Mr Monroe’s illness would Suffer him to do business, after a few days delay, to the Minister’s offers. There is no doubt that Mr Monroe’s talents & adress would have enabled him, had he been placed in my circumstances to have effected what I have done. But he unfortunately came too late to do more than assent to the propositions that were made us, & to aid in reducing them to form. I think he has too much candour not to be displeased that his friends Should publicly endeavour to depreciate me by speaking of a private letter hastily written under circumstances of irritation with which Mr Monroe is fully acquainted, a letter too which may contribute in two ways to advance the views of the ennemies of the administration. It is in this light only that it gives me pain. First it Shews that it was my Sentiment founded upon the knowledge I must have been Supposed to possess, of the temper of this Court & the State of things here that we Should have availed ourselves of the circumstance of the denial of the right of Depôt to possess New Orleans. That this was my Sentiment I confess, & You have found by my notes that I laboured to impress this Government with a belief that it would be done, & I have every reason to think, that the Treaty would have been concluded in March, had not Mr Pichon’s letter at the moment contradicted my Suggestion on this Subject. As the President’s views have been happily more correct than mine, as he had effected without this harsh measure his great object, it certainly is not adviseable to publish that we differed in Sentiment & introduce discussions on the comparative advantages that might be derived from the one or the other mode of proceeding. The next point in which the letter may do harm is in authorizing an opinion which the ennemies of the administration are most zealous in promoting to wit that no credit is due either to the president or his ministers since the war only produced the measure the war doubtless had it[s] effect upon the first consul. But it is equally true that every person he consulted had long before been convinced, & even the Consul’s opinion Shaken, & I will venture to Say, by my means of the little advantage France could derive from the possession of that country, & he had even, as I have before informed you, thro’ Joseph Bonaparte given me assurances that Such arrangements Should be made, as we Should approve. The not selling was a sort of personal point of honor particularly as he was bound by the express stipulations of his treaty with Spain not to do so. Nor till he found himself hampered by another personal consideration to wit his promise to pay the American claims which I had purposely published could he bring himself to take the step which the proposal of war & the Spirited measures of our own Government, among which I number the Special mission of Mr Monroe gave him the Strongest apology for doing. Particularly as in case of war he had no other means of keeping his word with us. Thus Sir, you See that it is very difficult for the most prudent man to restrain the ill judged zeal of his friends, & I dare Say that Mr Monroe will as Sincerely lament that of his friends, who indeed ought not to have Seen a mere private letter, as I do that of the Gentn that I Suspect to have occasioned the publication which you Justly blame. Having had the goodness, Sir to correct one of the errors of the Clerk that gave me Some cause of complaint I must notice another which added to my doubts of Success. At the moment I wrote to Mr Monroe in the copy of our joint instructions which you had forwarded to me the ultimatum that we were limited to was 30 millions out of which the American claims were to be paid, nor I was Satisfied that if Mr Monroe on his arrival Should adhere to this that our prospect of Success was not very great, Since ten millions in cash to the Government was an object of but little moment, a more might have been got from Spain by a transfer. On looking over however the original instructions of which Mr Monroe was the bearer, I found that we were authorized to give fifty millions for New Orleans & Floridas So that we could without too extraordinary an assumption of powers go to the price they expected for Louisiana.
I have applied to Master Taller[and] on the subject of East Florida thinking the moment favorable for making the acquisition I have endeavoured to al[arm] him and Spain about the dangers that will result [to] Spain and France if England take possession of the port on the gulph and I have obtained from him a positive promise that this government shall aid any negotiation th[at] may be set on foot for its purchase I have written on this sub[ject] to Master Pinkney and advised him to open his negotiation [by] reiterating this argument and by making some offer of payment in American [claims] and shall inform Mr Monroe of these circumstances, & will forward for him any instructions he may chuse Send to Mr Pinkney. The Spanish Ambassador is So ill, that no business can now be done thro’ him but if (as is expected) this court will name who they please for hi[s] successor had no special commission existed I would have endeavoured to get this business effected here where if at all it would be done in half the time that it can be at Madrid.
I have not repeated my request to return because it is impossible to foresee what the present critical moment may produce. And I believe I possess advantages here that will take & much expence in a new Minister to establish two of the ministers are my most intimate friend[s] with the minister of exterior relations also I stand at present upon the best ground and have all the consideration and confidence at court that our government can wish under these circumstances I feel myself bound to make Some personal Sacrifices for the present. But I have a thousand motives for returning the moment I think I can be conveniently Spared. It is for this reason, that I wish the President would So far indulge me if he does not appoint me a Successor in the Spring as to Send me a blank Commission for a Secretary & Chargé des affaires. I Shall be careful not to fill it with any person that he Shall not approve, & I Shall give him Sufficient time before I quit this to Supply my place either before I leave this or in a Short time after.
This will enable me to avail myself of circumstances & So to act as will be more advantageous to the country, at the Same time consist with my private wishes.
I Shall do myself the honor to answer your letter to Mr Monroe & myself to morrow.
Commodore Prebble writes that peace is made with Morocco on the ground of the Treaty of 1786. I am Sir With the highest & most respectful attachment Your most obt hum: Servt
Robt R Livingston
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8A); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1); letterbook copy of enclosures (NHi: Livingston Papers, vol. 5). RC in a clerk’s hand, signed by Livingston; marked “Copy”; docketed by Wagner as received 8 Mar. Unless otherwise noted, italicized words and letters are those encoded by Livingston’s secretary and decoded here by the editors or supplied within square brackets from the draft (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. For enclosures (docketed by Wagner as received in Livingston’s 15 Nov. 1803 dispatch), see n. 28.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:236–37, 240–44.



   
   Blank left in RC; draft has “Mr ⟨F⟩oley”; letterbook copy has “Mr Foley.”



   
   For Livingston’s earlier suggestions regarding U.S. recognition of Napoleon’s election to the presidency of the Italian Republic, see Livingston to JM, 22 Mar. 1802 and 18 Feb. and 17 Apr. 1803 (ibid., 3:61–62, 4:328–31, 524–27).



   
   See Livingston to JM, 20 May 1803, and Livingston and Monroe to JM, 7 June 1803 (ibid., 5:18–20, 66–71).



   
   For Cevallos to Pinckney, 4 May 1803, see Pinckney to JM, 4 May 1803 (ibid., 4:571–72 and n. 2).



   
   Interlinear decoding has “that I hope that it not been neglected.”



   
   Miscoded “mentioned is the among n paper”; interlinear decoding has “mentioned it the among-n-paper.”



   
   Miscoded “500,” which has no equivalent; interlinear decoding has “to.”



   
   Draft has “Tho this may appologize for, I mean not by it to justify their imprudence.”



   
   See Livingston to JM, 11 and 13 Apr. 1803 (ibid., 4:500–502, 511–15).



   
   Miscoded “rollerands”; interlinear decoding has “Talleyrand’s.”



   
   Miscoded and interlinearly decoded “is.”



   
   The remainder of this sentence is not encoded and is underlined in the RC.



   
   Miscoded “I felt was alone”; interlinear decoding has “I felt was all one.”



   
   Interlinear decoding has “by.”



   
   Miscoded and interlinearly decoded “af.”



   
   Interlinear decoding has “indeed.”



   
   See Livingston to JM, 24 Mar. 1803 (ibid., 4:447–48).



   
   Draft has “now.”



   
   Miscoded “talleras”; interlinear decoding has “Talleyrand.”



   
   Miscoded “alas”; interlinear decoding has “(alarm).”



   
   Miscoded “subitaly”; interlinear decoding has “subject.”



   
   Miscoded and interlinearly decoded “hopes.”



   
   Draft inserts “he shd die” here.



   
   Draft has “that it will take some time.”



   
   Livingston did not reply to JM’s 29 July 1803 letter to Monroe and himself until 23 Nov. For JM’s letter, see ibid., 5:238–40.



   
   See Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:185–219.



   
   Livingston enclosed copies of his correspondence with the American claimants at Paris regarding the delay in processing their claims. Livingston wrote that he had always endeavored to keep them fully informed and that the commissioners believed their powers were effective only after ratification of the convention; the claimants expressed their appreciation for his zeal (John Mitchell, Samuel Hawkins, James Swan, Benjamin Lane, and twelve others to Livingston, 4 Nov. 1803 [3 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:180]; Livingston to the American creditors, 5 Nov. 1803 [3 pp.; printed ibid., 6:180–81]; John Mitchell and Benjamin Beale, Jr., to Livingston, 7 Nov. 1803 [6 pp.]; Mitchell, Lane, and Hawkins to Livingston, 7 Nov. 1803 [3 pp.]).


